DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gesuita et al (US # 6,833,514). With respect to claim 1, the Gesuita reference discloses a weighing and measuring system (Title), comprising a plurality of weighing sensors (Col. 9, ll. 32-33), arranged into a networks of weighing sensors (Col. 9, ll. 43-60) to perform a weighing task split into a plurality of weighing subtasks; wherein each of the plurality of weighing sensors is assigned to execute, respectively and independently, .
With respect to claim 2, the weighers are connected together through a serial communications bus (Col. 9, ll. 43-52).
With respect to claim 14, Gesuita shows a “functional module” (SBWMC 10)
With respect to claim 15, the network is a metering system network (Col. 9, ll. 16-31).
With respect to claim 16, since this is a combinational weigher with multiple weighing hoppers that each weigh a fraction of the total weight, the subtasks of feeding, weighing, and discharging are divided among multiple weighing systems (Col. 1, ll. 21-37).


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillion et al (US # 5,076,375). With respect to claim 1, the Dillion reference discloses a weighing and measuring system (Col. 1, ll. 10-12), comprising a plurality of weighing sensors (20), arranged into a network of weighing sensors (Fig. 7) to perform a weighing task split into a plurality of weighing subtasks (Col. 6, ll. 27-40; Col. 7, ll. 24-54); wherein each of the plurality of weighing sensors (20) is assigned to execute, respectively and independently, one of the subtasks and to exchange task data through the weighing sensor network (Col. 6, ll. 1-26).
With respect to claim 2, the weighers are connected together through a serial communications bus (Col. 5, ll. 39-45).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dillion et al (US # 5,076,375) in view of Xie et al (US # 9,970,810). With respect to claim 3, Xie discloses that it was known .
With respect to claim 4, Xie has a rule for splitting a weighing task among the neighboring weighing sensors (Col. 7, line 43 to col. 8, line 56).
With respect to claim 5, Dillion has a method for assigning each load cell its own unique address (serial number) so that the mater controller can identify each individual load cell (Col. 6, ll. 17-26).
With respect to claim 6, since Xie assigns a weighing task from once failed load cell to two or more of its neighbors, this is considered a “redundant” assignment rule.
With respect to claims 7 & 8, Dillion has a method for assigning each load cell its own unique address (serial number) over the network (Col. 6, ll. 17-26).
With respect to claims 9-13, Xie has a rule for splitting a weighing task among the neighboring weighing sensors (Col. 7, line 43 to col. 8, line 56).
With respect to claim 15, Xie discloses how a load cell network can be modified to support a loss-in-weight metering system (Fig. 2).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references cited show the general state of the art

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856